CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment No. 56 to the Registration Statement on Form N-1A of First Investors Life Series Funds (File Nos. 002-98409 and 811-04325) and to the use of our report dated February 27, 2013 relating to the December 31, 2012 financial statements and financial highlights of the twelve funds comprising First Investors Life Series Funds, which are included in said Registration Statement. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 29, 2013
